If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


13400 MOUNT ELLIOTT, LLC,                                            FOR PUBLICATION
                                                                     April 28, 2022
               Plaintiff-Appellant,                                  9:00 a.m.

v                                                                    No. 355110
                                                                     Oakland Circuit Court
STATE TAX COMMISSION,                                                LC No. 2020-179737-AA

               Defendant-Appellee.


Before: GLEICHER, C.J., and K. F. KELLY and PATEL, JJ.

PER CURIAM.

        The plant rehabilitation and industrial development districts act (PRIDDA), MCL 207.551
et seq., authorizes local governments to establish districts and grant industrial facilities tax
exemption certificates (IFEC). An IFEC, if approved by the State Tax Commission (STC),
provides a significant tax advantage by essentially freezing the taxable value of the property for
up to 12 years. Mount Elliott argues that the trial court erred in affirming the STC’s use of the
2019 taxable value for the subject property’s IFEC instead of the 2018 taxable value. Because we
agree that the “tax year immediately preceding” the December 31, 2019 effective date of the IFEC
was 2018, we reverse the trial court’s decision.

                                       I. BACKGROUND

         In 2018, Mount Elliott purchased property located at 13400 Mount Elliott Street, Detroit,
Michigan to “transform [the property] from an obsolete, under-utilized structure into a state of the
art [sic] World Class Steel Fabrication Center of Excellence.” Mount Elliott then applied to the
City of Detroit for the establishment of a “plant rehabilitation district” under PRIDDA.

      After the City approved the plant rehabilitation district, Mount Elliott applied for an IFEC.
Mount Elliott’s IFEC application included the 2018 taxable value of the property. At some point




                                                -1-
after submission, the 2018 taxable value was crossed out and replaced with the 2019 taxable value.1
The IFEC application was approved by the City and the STC. The IFEC became effective on
December 31, 2019 for a period of 12 years and was based on the property’s 2019 taxable value.

        Mount Elliott filed a petition in the circuit court arguing that MCL 207.564(1) required the
STC to use the property’s 2018 taxable value on the IFEC. The trial court upheld the STC’s
application of the 2019 taxable value, stating: “[T]he tax year immediately preceding the effective
date of the [IFEC] is the tax year in which the certificate is issued.” Mount Elliott sought leave
to appeal to this Court, which we denied.2 The Supreme Court remanded the matter as on leave
granted.3

                                  II. STANDARD OF REVIEW

        Under the Administrative Procedures Act, MCL 24.201 et seq., the trial court “was required
to set aside the STC’s decision if, among other reasons, it was in violation of a statute or was
affected by a substantial and material error of law.” Delta Business Ctr, LLC v Delta Charter Twp,
328 Mich App 684, 689; 939 NW2d 460 (2019).

        This matter involves the STC’s interpretation of MCL 207.564(1). The agency’s
interpretation of the statute is a question of law that we review de novo. In re Complaint of Rovas
Against SBC Mich, 482 Mich 90, 102; 754 NW2d 259 (2008).

                                          II. ANALYSIS

      Mount Elliott argues that the trial court erred in concluding that 2019 was “the tax year
immediately preceding the [December 31, 2019] effective date of the industrial facilities
exemption certificate.” We agree.

         When a “plant rehabilitation district” or “industrial development district” is established
under PRIDDA, the owner or lessee of a facility within the district may apply for an IFEC that
exempts the property from ad valorem taxes. MCL 207.558. The IFEC application must be
approved by the local governmental unit that established the district as well as the STC. MCL
207.556; MCL 207.557(1). The IFEC, if approved, is effective “the immediately succeeding
December 31 following the date the certificate is issued.” MCL 207.557(1). An industrial facility
tax is then levied on the exempt facility, MCL 207.561, calculated as follows:

         The amount of the industrial facility tax, in each year for a replacement facility,
         shall be determined by multiplying the total mills levied as ad valorem taxes for


1
  The 2019 taxable value was modified several times after the IFEC was issued in December 2019.
It was originally assessed at $1,257,300, but it was eventually modified to $689,260 pursuant to a
Consent Judgment between Mount Elliott and the City of Detroit.
2
 Mount Elliott, LLC v State Tax Comm, unpublished order of the Court of Appeals, entered
December 17, 2020 (Docket No. 355110).
3
    13400 Mount Elliott, LLC, 507 Mich 953; 959 NW2d 503 (2021).


                                                 -2-
       that year by all taxing units within which the facility is situated by the taxable value
       of the real and personal property of the obsolete industrial property for the tax year
       immediately preceding the effective date of the industrial facilities exemption
       certificate after deducting the taxable value of the land and of the inventory . . .
       [MCL 207.564(1)]

        An industrial facility tax is beneficial to facility owners and lessees because the amount of
yearly taxes levied against a property is frozen for a period of up to 12 years. MCL 207.566(1).
Like an algebra equation, the statute recites several variables that must be multiplied to calculate
a facility’s tax obligation under an IFEC: total mills, taxing units, and taxable value. MCL
207.564(1). At issue in this case is the third variable – taxable value. Mount Elliott argues that
“the tax year immediately preceding” the December 31, 2019 effective date of the IFEC was 2018
and, thus, the 2018 taxable value should be used to calculate the industrial facility tax. The STC
concluded, and the trial court agreed, that the 2019 taxable value should be used.

        “The principal goal of statutory interpretation is to give effect to the Legislature’s intent,
and the most reliable evidence of that intent is the plain language of the statute.” South Dearborn
Environmental Improvement Ass’n, Inc v Dep’t of Environmental Quality, 502 Mich 349, 360-
361; 917 NW2d 603 (2018). “Where the statutory language is unambiguous, the plain meaning
reflects the Legislature’s intent and the statute must be applied as written.” Honigman Miller
Schwartz & Cohn LLP v City of Detroit, 505 Mich 284, 294; 952 NW2d 358 (2020) (quotation
marks and citations omitted). “Courts cannot assume that the Legislature inadvertently omitted
from one statute the language that it placed in another statute, and then, on the basis of that
assumption, apply what is not there.” Farrington v Total Petroleum, Inc, 442 Mich 201, 210; 501
NW2d 76 (1993). “An administrative agency’s interpretation of a statute that it is obligated to
execute is entitled to respectful consideration, but it cannot conflict with the plain meaning of the
statute.” Honigman, 505 Mich at 295. (quotation marks and citations omitted).

        It is undisputed that the effective date of Mount Elliott’s IFEC was December 31, 2019. It
is further undisputed that a “tax year” runs from January 1 to December 31. The only remaining
issue is to identify the tax year “immediately preceding” the December 31, 2019 effective date.

         Rather than apply the plain meaning of the unambiguous statutory language, the STC and
the trial court have read language into the statute that is simply not there. The STC maintains that
the term “tax year” in MCL 207.564(1) actually means “tax day” when read in the context of
PRIDDA and the General Property Tax Act (GPTA). Specifically, the STC and the trial court
relied on MCL 211.2(2), which provides that the taxable status of a property “for a tax year shall
be determined as of each December 31 of the immediately preceding year, which is considered the
tax day[.]” The STC asserted that December 31, 2018 was “tax day” for “tax year” 2019 and
December 31, 2019 was “tax day” for “tax year” 2020, so December 31, 2018 was the “tax year
immediately preceding” the certificate’s December 31, 2019 effective date. Using this same
analysis, the trial court held, in pertinent part, as follows:

       [T]he “tax day” referenced in MCL 211.2(2), is the same as the effective date for
       the certificate, and encompasses the following tax year.

                                               * * *


                                                 -3-
       Both the certificate’s effective date and the yearly tax day apply to the following
       tax year. Therefore, the tax year immediately preceding the effective date of the
       certificate is the tax year in which the certificate is issued.

        Mount Elliot, on the other hand, argues that the Legislature was well aware of the
distinction between “tax year,” “December 31,” and “tax day” when it drafted MCL 207.564(1)
and could have used “December 31” or “tax day” if that was what it meant instead of “tax year.”
We agree.

        As reflected in the following examples (emphasis added), the Legislature has specified
“December 31” as a triggering date in multiple sections of PRIDDA: MCL 207.557(1) (an IFEC’s
effective date “is the immediately succeeding December 31”); MCL 207.560(1) (the local assessor
must determine the value and taxable value of each facility covered by an IFEC “annually as of
December 31”); MCL 207.567(2) (the local assessor shall annually notify the necessary entities
and the holder of an IFEC of the real and personal property assessments “based upon valuations
as of the preceding December 31”). But the Legislature did not use “December 31” in MCL
207.564(1).

        The Legislature used clear and unambiguous terms in other tax exemption statutes similar
to PRIDDA when it intended to apply the taxable value from the preceding December 31 to
calculate taxes. See e.g., MCL 125.2790(2) (the amount of the obsolete properties tax is
determined, in part, by “[m]ultiplying the total mills levied as ad valorem taxes for that year by all
taxing units within which the rehabilitated facility is located by the taxable value of the . . .
property on the December 31 immediately preceding the effective date of the . . . exemption
certificate . . .”) (emphasis added); MCL 207.850(2) (the amount of the obsolete properties tax is
determined, in part, by “[m]ultiplying the total mills levied as ad valorem taxes for that year by all
taxing units within which the qualified facility is located by the taxable value of the . . . property
on the December 31 immediately preceding the effective date of the . . . exemption certificate . . .”)
(emphasis added). However, the Legislature chose not to use “December 31” in MCL 207.564(1).

        And when the Legislature intended “tax day” to be the triggering date, it has expressly
stated so, as reflected in the following examples (emphasis added): MCL 211.34d(1)(b)(iii) (“
‘new construction’ means property not in existence on the immediately preceding tax day . . .”);
MCL 211.34d(1)(b)(iv) (“ ‘previously exempt property’ means property that was exempt from ad
valorem taxation under this act on the immediately preceding tax day but is subject to ad valorem
taxation on the current tax day . . .”). But the Legislature did not use “tax day” in MCL 207.564(1).

        Additionally, the Legislature could have simply stated that the “current” tax year’s taxable
value should be used to calculate the industrial facilities tax if that is the value that it intended to
be used. For example, section 154 of the GPTA confers administrative jurisdiction on the STC to
correct property tax assessments, including properties with IFECs, that were “incorrectly reported
or omitted for any previous year, but not to exceed the current assessment year and 2 years




                                                  -4-
immediately preceding the date the incorrect reporting or omission was discovered and disclosed
to” the STC. MCL 211.154(1) (emphasis added).4

         These examples illustrate the Legislature’s consistent use of plain language to distinguish
between a “current” tax year, “immediately preceding” tax year, “December 31” and “tax day.” If
the Legislature intended an industrial facility tax to be calculated by using the facility’s taxable
value for same tax year as the IFEC’s effective date (i.e., current tax year), it would have stated
“current” tax year as opposed to “tax year immediately preceding” the IFEC’s effective date. See
Lickfeldt v Dep’t of Corrections, 247 Mich App 299, 306; 636 NW2d 272 (2001) (“We presume
that the phraseological distinction reflects a legislative intent to treat these concepts differently.”).
It is clear that the “tax year immediately preceding” the December 31, 2019 effective date of the
IFEC was January 1, 2018 to December 31, 2018 and not January 1, 2019 to December 31, 2019,
which is the tax year that the IFEC was issued (i.e., “current tax year”). The trial court and the
STC erroneously read language into MCL 207.564(1) that is not included in the statute.

                                         III. CONCLUSION

        The language of MCL 207.564(1) is clear and unambiguous and, therefore, we must
enforce it as written. The STC should have utilized the property’s 2018 taxable value on the IFEC.
The trial court erred in upholding the STC’s application of the property’s 2019 taxable value. For
the reasons set forth above, we reverse.




                                                                /s/ Elizabeth L. Gleicher
                                                                /s/ Kirsten Frank Kelly
                                                                /s/ Sima G. Patel




4
 Other similar corrective measures are included in the GPTA. See e.g., MCL 211.7cc(6) (local tax
assessor may deny a claim for a principal residence exemption “for the current year and for the 3
immediately preceding calendar years” and amend the tax roll to reflect the denial); MCL
211.7hh(6) (erroneously granted tax exemptions for qualified start-up businesses should be
corrected in the tax rolls “for the current tax year and the 3 immediately preceding tax years.”).




                                                  -5-